This cause comes on to be heard upon motion to dismiss, filed by the defendant in error, upon the ground that the appeal therein was not perfected within the six months allowed by law to take said appeal; that the motion for new trial was overruled by the district judge of Tillman county. Oklahoma, on the 6th day of May, 1916, and said proceeding in error was not filed in the Supreme Court of the state of Oklahoma until the 11th day of November, 1916. Chapter 18, Sess. Laws 1910-11, provides in part:
"All proceedings for reversing, vacating or modifying judgments, or final orders shall be commenced within six months from the rendition of the judgment or final order complained of."
As the proceeding in error herein was not filed until the fifth day after the expiration of the time allowed by statute, the same must be dismissed.
All the Justices concur.